

117 S1447 IS: Abandoned Mine Land Reclamation Fee Extension Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1447IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Manchin (for himself, Mr. Casey, Mr. Warner, Mr. Kaine, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to extend the period during which certain reclamation fees are required to be paid.1.Short titleThis Act may be cited as the Abandoned Mine Land Reclamation Fee Extension Act.2.Abandoned mine land reclamation feeSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2036.